Citation Nr: 1409170	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for gastroesophageal reflux disease.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for disability of fingers of the left hand, claimed as due to or part of service-connected left wrist disability, postoperative tendon repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to August 1993. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2006 rating decision of the Seattle, Washington, Regional Office (RO), which denied service connection on the merits for bilateral hearing loss, gastroesophageal reflux disease (GERD), a left knee disability, disability of fingers of the left hand, a cervical spine disability, plantar fasciitis, and a left wrist disability.  The Veteran also appealed from that decision as to the initial 10 percent rating assigned in granting service connection for tinnitus.

The Veteran claims service connection for disability of fingers of the left hand, which he claims as due to or part of his service-connected left wrist disability, postoperative tendon repair.  To reflect this the Board has recharacterized the issue as listed on page one. 

Although the Veteran's original claim of July 2006 denoted a claim for service connection for a left knee disability, he subsequently clarified, most recently at a September 2013 Travel Board hearing before the undersigned, that his claim was for the right knee, not the left knee.  Such is consistent with service treatment records showing treatment for right knee injury in service.

In a prior rating decision in October 1997 the RO previously denied a claim for service connection for a right knee disability for which the Veteran did not appeal.  Ordinarily this decision would be final and require new and material evidence to reopen the claim.  38 U.S.C.A. § 7105  (West 2002).  

Review of the October 1997 rating decision shows that the RO noted that service treatment records were unavailable at that time, and not in the claim file.  After the unappealed October 1997 rating decision, VA  received outstanding service treatment records and associated those records with the claim file. 

When VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision as to the claim without the need for new and material evidence.  See 38 C.F.R. § 3.156(c) (2013).  
Accordingly, the issue has been characterized as listed on the title page.

During the appeal, a January 2009 rating decision granted service connection for left wrist disorder; postoperative tendon repair; and a May 2012 rating decision granted service connection for bilateral pes planus and for degenerative disc disease, cervical spine with strain.  In a statement received at the RO in June 2012, the Veteran withdrew an appealed claim for a rating in excess of 10 percent for tinnitus.  Accordingly these claims are not before the Board.

The Veteran testified at a Travel Board hearing in September 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is in the clam file.

The issues of entitlement to service connection for a right knee disability and for disability of fingers of the left hand, claimed as due to or part of service-connected left wrist disability, postoperative tendon repair, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

At his hearing, prior to the promulgation of a decision in the appeal, the Veteran advised the Board that he wished to withdraw his appeal of the issues of entitlement to service connection for bilateral hearing loss and GERD.  


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant for service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant for service connection for GERD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


Duties to Notify and Assist

The Board does not have jurisdiction to review the withdrawn claims beyond dismissal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

The appellant or his authorized representative may withdraw a Substantive Appeal either on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 . 

At the Veteran's Travel Board Hearing in September 2013, he properly withdrew his appeals for service connection for bilateral hearing loss and for GERD. Accordingly, the Board does not have jurisdiction to review these issues and dismissal is warranted.


ORDER

The appeal of the claim for service connection for bilateral hearing loss is dismissed.

The appeal of the claim for service connection for gastroesophageal reflux disease is dismissed.


REMAND

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim.  

As the record does not contain sufficient medical evidence to determine whether any claimed current disability associated with the claimed right knee disability or disability of fingers of the left hand is related to an injury in service or to a service-connected disability, further development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private medical treatment records pertinent to the Veteran's claimed right knee disability and disability of fingers of the left hand.


2.  After completion of the above development, schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset and likely etiology of any chronic conditions present with respect to the Veteran's claimed right knee disability and disability of fingers of the left hand.

The claim folder and a copy of this decision must be made available and reviewed by the examiner.  All indicated tests and studies must be conducted.

For any diagnosed chronic disorder associated with the claimed right knee disability or disability of fingers of the left hand, the examiner must opine as to whether it is at least as likely as not that the chronic condition: 
(i) is related to or had its onset during service; 
(ii) was aggravated during service; or 
(iii) was caused by or aggravated by a service-connected disability.  

The examiner must specifically consider and comment on: the likelihood that any chronic condition of fingers of the left hand are due to injury or surgical repair of the left wrist (left extensor pollicis brevis and abductor pollicis longus tendon) recorded in service, or due to or part of the Veteran's service-connected left wrist disability, postoperative tendon repair; and the likelihood that any chronic right knee condition is due to injury to the right knee recorded in service. 

In offering these opinions the examiner must comment on any report by the Veteran of a continuity of symptoms since service or since inception of any service-connected disability implicated as etiology.

3.  Then readjudicate the appeal.  If either benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


